233 F.3d 524 (7th Cir. 2000)
Lionel Bordelon, Plaintiff-Appellant,v.Chicago School Reform  Board of Trustees, Defendant-Appellee.
No. 99-3803
In the  United States Court of Appeals  For the Seventh Circuit
Argued September 21, 2000Decided November  15, 2000

Appeal from the United States District Court  for the Northern District of Illinois, Eastern  Division.  No. 98 C 1932--Robert W. Gettleman, Judge.[Copyrighted Material Omitted]
Before Rovner, Diane P. Wood, and Williams,  Circuit Judges.
Williams, Circuit Judge.


1
Lionel Bordelon  is employed by the Chicago School Reform  Board of Trustees ("the Board") as  principal of Kozminski Community Academy,  a Chicago public school. This lawsuit  arises from his involuntary transfer to  administrative duties at the Board's  Department of Schools and Regions. He  sued the Board under 42 U.S.C. sec. 1983,  seeking an injunction and damages for  violation of his Fourteenth Amendment  right to due process. The district court  granted Bordelon's request for a  preliminary injunction, but granted  summary judgment to the Board on  Bordelon's claim for damages. Bordelon  appeals the district court's grant of  summary judgment to the Board. We affirm.


2
* Bordelon entered into a contract with  Kozminski Local School Council ("Local  School Council"), as agent for the Board,  to serve as principal of Kozminski  Community Academy for a four-year term  beginning July 1, 1995.  Under the  contract, Bordelon could be terminated  only for cause (and other reasons not  relevant here), and then only after being  afforded the notice and hearing  procedures prescribed by the Illinois  School Code. See 105 Ill. Comp. Stat.  5/34-85. During the second year of his  contract, the Local School Council  charged Bordelon with various misdeeds,  including violations of state and federal  law, and recommended that the Board  revoke his contract. After a lengthy  investigation, the Board's chief  executive officer, Paul Vallas,  determined that many of the Local School  Council's charges against Bordelon were  unfounded, and concluded that those  charges that were founded were  insufficient to warrant Bordelon's  removal as principal of Kozminski.


3
However, this did not end the matter. In  March 1997, Bordelon was "temporarily"  reassigned to administrative duties at  the Board's Office of Schools and Regions  (the "Central Office"). This transfer was  accomplished without a hearing, pursuant  to a Board rule that purportedly allows  reassignment of principals if the  Superintendent of Schools determines that  it is in the best interest of the Chicago  Public Schools. While assigned to the  Central Office, Bordelon received the  same pay and benefits he received as  principal of Kozminski.


4
A year later, still assigned to the  Central Office and unable to obtain  information from the Board about the  nature of the charges against him or any  indication of when he would be returned  to Kozminski, Bordelon filed suit against  the Board for injunctive relief and  damages. Bordelon claimed that the Board  deprived him, without due process, of  liberty and property interests when it  transferred him to the Central Office.  Bordelon claimed that he was damaged both  by the transfer itself, and by Board  statements to the media at the time of  his transfer that indicated that he was  still under investigation, when  apparently, he was not.1


5
In June 1998, the district court held  that Bordelon was entitled to a  preliminary injunction based on his claim  that his transfer to the Central Office  deprived him, without due process, of his  property interest in his position as  principal, and ordered Bordelon's  reinstatement as principal of Kozminski.  Bordelon v. Chicago Sch. Reform Bd. of  Trustees, 8 F. Supp. 2d 779 (N.D. Ill.  1998).2 In January 1999, the Local  School Council renewed Bordelon's  contract for an additional term.


6
After discovery, the Board moved for  summary judgment, arguing that Bordelon  could not establish any tangible loss of  income, benefits, or employment  opportunities as a result of the Board's  conduct. The Board also moved to strike  the statement filed by Bordelon pursuant  to Northern District of Illinois Local  Rule 12(N) in opposition to the Board's  summary judgment motion. The district  court granted the Board's motion to  strike Bordelon's statement and also its  motion for summary judgment. Bordelon  then filed a motion to alter or amend the  judgment under Federal Rule of Civil  Procedure 59(e), which the court denied.


7
On appeal, Bordelon asserts that the  district court erred: (1) in striking his  Local Rule 12(N) statement opposing  summary judgment; (2) in denying his Rule  59(e) motion to alter or amend the  judgment; and (3) in granting the Board's  motion for summary judgment on the merits  of his sec. 1983 due process claim. We  address each of these claims in turn.

II
A.  Plaintiff's Rule 12(N) Statement

8
The Local Rules of the Northern District  of Illinois impose certain requirements  for supporting and opposing motions for  summary judgment. In particular, the  moving party is required to support its  summary judgment motion with "a statement  of material facts as to which the moving  party contends there is no genuine issue  and that entitle the moving party to a  judgment as a matter of law." N.D. Ill.  Local Rule 12(M)(3).3  The opposing  party must submit a statement responding  to each numbered paragraph of the  movant's statement, supporting any  disagreement with "specific references to  the affidavits, parts of the record, and  other supporting materials relied upon."  N.D. Ill. Local Rule 12(N)(3)(a). Unless  controverted in this manner in the  opponent's 12(N) statement, all material  facts set forth in the movant's statement  are deemed admitted. N.D. Ill. Local Rule  12(N)(3)(b).


9
We have noted before the important  function served by local rules that  structure the summary judgment process,  like Local Rules 12(M) and (N) in the  Northern District of Illinois. See  Markham v. White, 172 F.3d 486, 490 (7th  Cir. 1999). These rules "assist the court  by organizing the evidence, identifying  undisputed facts, and demonstrating  precisely how each side proposed to prove  a disputed fact with admissible  evidence." Id. Given their importance, we  have consistently and repeatedly upheld a  district court's discretion to require  strict compliance with its local rules  governing summary judgment. Midwest  Imps., Ltd. v. Coval, 71 F.3d 1311, 1316  (7th Cir. 1995); Waldridge v. Am. Hoechst  Corp., 24 F.3d 918, 922 (7th Cir. 1994)  (collecting cases).


10
The district court found that Bordelon's  12(N) statement contained evasive and  contradictory answers and legal argument,  and struck the statement in its entirety.  As a consequence, the court accepted the  material facts in the Board's statement  as true, as it was entitled to do under  Local Rule 12(N)(3). We review the district court's rulings on Rule 12(N)  statements for an abuse of discretion.  Day v. N. Ind. Pub. Serv. Corp., 164 F.3d  382, 384 (7th Cir. 1999); Feliberty v.  Kemper Corp., 98 F.3d 274, 278 (7th Cir.  1996). An examination of Bordelon's 12(N)  statement convinces us that the district  court did not abuse its discretion in  striking it. The statement is so full of  argument, evasion, and improper denials  that it defeats the whole point of Local  Rule 12(N)--to identify just what facts  are actually in dispute.


11
One example singled out by the district  court is typical of Bordelon's statement.  In response to the Board's assertion that  "Bordelon was assigned to administrative  duties in the Office of Schools and  Regions from March 11, 1997, to June 22,  1998," Bordelon replied


12
Denied. This Honorable Court has already  held that "Nothing in Section 1023.8(b)  [of the Illinois Schools Code] gives  defendant the right to transfer plaintiff  to a "paper shuffler" position in the  Central Office. Judge Ashman held, and  this court agreed, that the two positions  are not similar for purposes of the act."  As Miguel Rodriguez stated at his  deposition, Mr. Bordelon's "office" at  Camp Beverly, was in an "old warehouse"  "in open space" with one large room with  dividers and Mr. Bordelon's "space" was  "on the way to the men's bathroom." (M.  Rodriguez Dep. pp. 16, 55.) Plaintiff had  no "duties" and was not evaluated.  (Vallas Dep. p. 53)


13
While this response appears to take  issue with the Board's reference to  "administrative duties," Bordelon was  required at the very least to respond to  the Board's assertion that he was  reassigned to the Central Office during  the identified period. And because he  admitted as much in his deposition, he  was not entitled to deny this fact in his  12(N) statement. Indeed, as the district  court noted, Bordelon's assignment to the  Central Office is at the heart of his  entire claim. This pattern of evasive  denials along with improper argument is  repeated throughout his statement.


14
In defense of his 12(N) statement,  Bordelon first argues that his responses  were technically in compliance with Rule  12(N) because he did either admit or deny  each of the Board's assertions and  provided citations to the record.  However, Rule 12(N) is not satisfied by  evasive denials that do not fairly meet  the substance of the material facts  asserted. It is also not satisfied by  citations to the record that support  legal argument rather than controvert  material facts. In other words, for a  12(N) statement to be useful, denials  must be made only if the material fact  asserted is actually in dispute. And if a  material fact is not disputed (or if  there is no evidence that controverts the  fact), the district court is entitled to  know that up front, without first having  to examine citations to evidence having  only marginal bearing on the  question.4 Therefore, we agree with  the district court that Bordelon's  statement was not in compliance with Rule  12(N).


15
Bordelon next claims that the penalty  imposed by the district court, striking  the entire statement, was too harsh, and  that the court should instead have  stricken only the offending material. We  think, however, that the purpose of Local  Rules 12(M) and (N)--to require the  parties to identify the disputed issues  in a concise format--would be defeated if  the court were required to wade through  improper denials and legal argument in  search of a genuinely disputed fact.  Under these circumstances, we find no  abuse of discretion in the district  court's decision to strike Bordelon's  statement in its entirety.


16
Finally, Bordelon asserts that even if  the court disregarded his 12(N)  statement, it should have considered the  affidavits that were filed with his  summary judgment response. If Bordelon  were correct, then Local Rules 12(M) and  (N) would have no effect. Under these  rules, the district court is entitled to  limit its analysis of the facts on  summary judgment to evidence that is  properly identified and supported in the  parties' statements. See Markham, 172  F.3d at 490; Bradley v. Work, 154 F.3d  704, 708 (7th Cir. 1998); Knoblauch v.  DEF Express Corp., 86 F.3d 684, 690 (7th  Cir. 1996). Because the district court  found that Bordelon's 12(N) statement was  entirely non-compliant, it does not  matter that evidence may have existed in  the record to create a disputed issue of  fact. We think that Local Rule 12(N)(3)  makes this plain when it prescribes the  consequence for noncompliance--the  movant's assertions of material fact are  deemed admitted--and this consequence  applies regardless of what contrary  evidence is in the record. Accordingly,  the district court was entitled to  disregard Bordelon's affidavit evidence.

B.  Motion to Alter or Amend the Judgment

17
Bordelon also appeals the district  court's denial of his motion to alter or  amend the judgment under Federal Rule of  Civil Procedure 59(e). Rule 59(e) allows  the movant to bring to the district  court's attention a manifest error of law  or fact, or newly discovered evidence. LB  Credit Corp. v. Resolution Trust Corp.,  49 F.3d 1263, 1267 (7th Cir. 1995). It  "does not provide a vehicle for a party  to undo its own procedural failures, and  it certainly does not allow a party to  introduce new evidence or advance  arguments that could and should have been  presented to the district court prior to  the judgment." Moro v. Shell Oil Co., 91  F.3d 872, 876 (7th Cir. 1996). We review  the district court's denial of Bordelon's  Rule 59(e) motion for an abuse of  discretion. Id.


18
Bordelon first claims that the court  abused its discretion in not giving him  an opportunity to amend his Local Rule  12(N) statement. However, Bordelon never  sought leave to amend, even after the  Board moved to strike his statement, and  only suggested the possibility in his  Rule 59(e) motion after the adverse  ruling on summary judgment. Under these  circumstances, we think the district  court was within its discretion in  refusing to allow Bordelon to use Rule  59(e) to "undo" the shortcomings of his  Local Rule 12(N) statement.


19
Bordelon next claims that the district  court should have reconsidered its  summary judgment decision in light of the  affidavit of Bordelon's expert, Dr.  Julius Menacker, which Bordelon submitted  more than two months after his response  to the Board's motion for summary  judgment, but before the court issued its  summary judgment decision. Bordelon  offered no explanation in his Rule 59(e)  motion (or in his briefs on appeal) why  the affidavit could not have been offered  earlier. At oral argument, Bordelon's  counsel referred to difficulties in  obtaining affidavit testimony from  education professionals during the summer  months, but as far as we can tell, this  difficulty was never brought to the  attention of the district court.  Accordingly, the district court was  within its discretion in refusing to  allow Bordelon to supplement the record  through his Rule 59(e) motion. See Moro,  91 F.3d at 876 (upholding denial of Rule  59(e) motion that urged consideration of  late-filed affidavits).

C.  Due Process Claim

20
We turn now to the merits of the  district court's decision granting the  Board summary judgment, a decision we  review de novo. See Rodriguez v. City of  Chicago, 156 F.3d 771, 775 (7th Cir.  1998). In support of his due process  claim, Bordelon argues that he had a  protected property interest in his job as  principal of Kozminski. He claims he was  deprived of that interest when the Board  transferred him, without a hearing, to  administrative duties in the Central  Office. Bordelon also claims that the  transfer and its attendant publicity  violated his "liberty interest," which we  understand to mean his liberty interest  in pursuing the occupation of his choice.  He seeks compensation for harm to his  home life, health, and reputation, and  for the loss of professional satisfaction  and future job opportunities caused by  the transfer and adverse publicity. We  hold that Bordelon has not offered  evidence that would allow a jury to find  in his favor on either a property or  liberty interest theory, and therefore  affirm the district court's grant of  summary judgment in favor of the Board.

1.  Deprivation of Property Interest

21
Bordelon's contract gave him a right to  his position as principal for four years,  subject only to removal for cause.  Therefore, we agree with the district  court that Bordelon had a property  interest in completing his contract in  accordance with its terms. See Head v.  Chicago Sch. Reform Bd. of Trustees, 225  F.3d 794, 803 (7th Cir. 2000); Jones v.  City of Gary, Ind., 57 F.3d 1435, 1440-41  (7th Cir. 1995).


22
However, to be actionable under the due  process clause, the deprivation of a  public employee's property interest in  continued employment must be more than de  minimis. Head, 225 F.3d at 803; Swick v.  City of Chicago, 11 F.3d 85, 87 (7th Cir.  1993). "[P]urely dignitary or otherwise  nonpecuniary dimensions of employment"  are not property interests protected by  the due process clause of the Fourteenth  Amendment. Swick, 11 F.3d at 87; see also  Crim v. Bd. of Educ., 147 F.3d 535, 546-  47 (7th Cir. 1998). Therefore, to recover  for a deprivation of a property interest,  Bordelon must show some economic loss  from the Board's actions, or at least  establish an identifiable impact on his  future income or economic benefits. Head,  225 F.3d at 803; Swick, 11 F.3d at 86-87.


23
It is undisputed that, during his  assignment to the Central Office,  Bordelon continued to receive his regular  pay and benefits. Bordelon argues,  however, that he suffered a sufficient  deprivation of his property interest  because the Board's conduct caused harm  to his home life, health, and reputation,  and resulted in a loss of professional  satisfaction and future job  opportunities.


24
As an initial matter, we note that,  because the district court struck  Bordelon's 12(N) statement, most of the  evidence relating to these alleged  injuries was not before the court, and  instead, the material facts in the  Board's 12(M) statement were deemed  admitted.5 But even consideringall the  evidence that Bordelon offers in support  of his claim (including the evidence  cited in his non-compliant 12(N)  statement and the affidavit submitted two  months after his summary judgment  response), Bordelon's evidence would not  permit a reasonable jury to find that he  suffered any direct or indirect pecuniary  loss caused by the Board's actions.


25
First, the loss of professional  satisfaction and damage to personal  relationships, reputation, and health,  though painful to the plaintiff, are  plainly not pecuniary injuries. Whether  or not Bordelon could recover for these  injuries as damages incidental to a  deprivation of his property interest, he  must first prove a direct or indirect  economic harm to establish an actionable  deprivation.


26
Second, although it is conceivable that  his reassignment to the Central Office  could impact Bordelon's future job  opportunities in a way that could  establish an actionable deprivation of  property, see Head, 225 F.3d at 803,  Bordelon has failed to offer evidence  sufficient to establish a genuine issue  of fact as to any such impact. For  example, he offered no evidence that he  sought and was denied any employment  opportunities as a result of the Board's  actions, and it is undisputed that his  contract as principal was renewed for an  additional four-year term.6


27
Because Bordelon failed to offer  evidence sufficient to allow a jury to  find any direct or indirect economic harm  as a result of the Board's conduct,7  the Board was entitled to summary  judgment on Bordelon's claim for  deprivation of his property interest.

2.  Deprivation of Liberty Interest

28
If the character and circumstances of a  public employer's stigmatizing conduct or  statements are such as to have destroyed  an employee's freedom to take advantage  of other employment opportunities, the  employee can bring suit based on the  deprivation of his freedom to pursue the  occupation of his choice, a liberty  interest protected by the due process  clause of the Fourteenth Amendment.  Olivieri v. Rodriguez, 122 F.3d 406, 408  (7th Cir. 1997). It is not enough that  the employer's stigmatizing conduct has  some adverse effect on the employee's job  prospects; instead, the employee must  show that the stigmatizing actions "make  it virtually impossible for the employee  to find new employment in his chosen  field." Head, 225 F.3d at 801; see  Olivieri, 122 F.3d at 408.


29
Because Bordelon's contract as principal  of Kozminski was renewed, he cannot show  that it is "virtually impossible" for him  to work in his chosen field. See Lawson  v. Sheriff of Tippecanoe County, 725 F.2d  1136, 1139 (7th Cir. 1984) (observing  that an offer of re-employment at an  equivalent level would negate a  deprivation of plaintiff's liberty  interest). Thus, even crediting all of  Bordelon's evidence about the effects of  the Board's actions on his personal and  professional reputation (no matter how  speculative, and whether or not that  evidence was before the court on summary  judgment), he cannot establish a  deprivation of his freedom to pursue his  chosen occupation, and his liberty  interest claim must fail as a matter of  law.

III

30
We conclude by noting that while we have  not found an actionable deprivation of  property or liberty, this is not to say  that we are unsympathetic to Bordelon's  claims, but not all torts or contract  breaches committed by government entities  are constitutional or civil rights  violations with redress in federal court.


31
Affirmed.



Notes:


1
 Bordelon also brought a state law claim for  breach of contract, but has not asserted any  error with respect to that claim.


2
 The preliminary injunction is not before us on  appeal, and we therefore offer no opinion on  whether it was properly granted.


3
 While the motion for summary judgment was pending  below, the Northern District of Illinois revised  and renumbered its local rules. Local Rule 12(M)  was reclassified as Rule 56.1(a), and Rule 12(N)  was reclassified as Rule 56.1(b). We refer to  these rules by the earlier designations, the  convention used by the district court and by the  parties in their briefs on appeal.


4
 As is apparent from the quoted response, Bordelon  believes that he was entitled to support his  denials with references to the findings and legal  conclusions made by the district court at the  preliminary injunction stage. But a court's  findings and conclusions at the preliminary  injunction stage are by nature preliminary. They  are typically based on an incomplete record,  using a different standard (likelihood of success  on the merits), and therefore are not binding at  summary judgment. See Thomas & Betts Corp. v.  Panduit Corp., 138 F.3d 277, 292 (7th Cir. 1998).  Accordingly, Bordelon was not entitled to rely on  these findings, but instead was required to cite  to affidavits or other record evidence to  establish disputed issues of material fact.


5
 Ordinarily, in reviewing summary judgment, we  construe the facts in the light most favorable to  the non-movant. But because the district court  struck Bordelon's 12(N) statement, we, like the  district court, accept as true the Board's  statement of material facts. See Feliberty, 98  F.3d at 277-78; Midwest Imps., 71 F.3d at 1313;  Johnson v. Gudmundsson, 35 F.3d 1104, 1108 (7th  Cir. 1994).


6
 The untimely affidavit of Bordelon's expert, Dr.  Menacker, which describes the likely effect of  Bordelon's reassignment to the Central Office on  Bordelon's future job opportunities, does not  change our opinion. Menacker's affidavit lacks a  proper factual basis and is too speculative to  create a genuine issue of material fact. Menacker  did not survey actual employers about Bordelon's  credentials, or otherwise provide a factual basis  for his predictions about future harm.  Furthermore, Menacker failed to take into account  the fact that Bordelon's contract as principal  was renewed, or analyze what impact that re-  employment would have on other employers'  evaluation of Bordelon, or indeed on Bordelon's  career in the Chicago Public Schools.


7
 At the preliminary injunction stage, Bordelon's  likelihood of success on the merits (and  therefore his entitlement to the injunction) was  based, in part, on Bordelon's allegations of  damage to his future job opportunities. At  summary judgment, however, Bordelon must do more  than rely on allegations to show an actionable  deprivation of a property interest; he must  support those allegations with evidence  sufficient to allow a jury to find that he  suffered that economic harm. See Fed. R. Civ. P.  56(e).